Citation Nr: 1821480	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-26 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and 
Pension Management Center in 
Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

J. I. Tissera, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to June 1971.  He died in October 2011.  The Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office and Pension Management Center (RO) in Milwaukee, Wisconsin.

When this case was last before the Board in June 2016, it was remanded for further development.


FINDINGS OF FACT

1.  The Veteran died on October [REDACTED], 2011.  His death certificate identifies the immediate cause of death as respiratory failure due to brain metastases due to non-small cell lung cancer.

2.  At the time of his death, the Veteran was not service connected for any disabilities.

3.  The Veteran's cause of death was not related to his active military service, to include herbicide exposure.


CONCLUSION OF LAW

The Veteran's death was not due to a disability, disease, or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1310, 1312, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.312 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Board previously remanded this claim in order to obtain outstanding VA treatment reports identified by the Appellant.  Such evidence is constructively of record and must be secured.  The AOJ obtained and associated the outstanding VA records with the Veteran's claims file.  See CAPRI, June 2016.  Therefore, the AOJ substantially complied with the June 2016 remand.  Stegall v. West, 11 Vet. App. 268 (1998).

With respect to the Appellant's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

II.  Service Connection for Veteran's Cause of Death

The Appellant contends that the Veteran died from a service-connected disability. 

To grant service connection for the cause of the Veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to it.  38 U.S.C. § 1310; 38 C.F.R. § 3.312.  The death of the Veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  The service-connected disability will be considered a contributory cause of death when it contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).

Additionally, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that such veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 101(29)(A); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a); see also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S.Ct. 1002 (2009) (holding that a Veteran must have actually set foot within the land borders of Vietnam or been present in the inland waters of Vietnam to be entitled to presumptive service connection).

Historically, the Veterans Benefits Administration (VBA) has extended the herbicide presumption to naval ships which entered Vietnam's inland waterways or those which docked to the shore, but did not extend the presumption to naval ships operating in open water ("brown" versus "blue" water ships).  Significantly, in April 2015, the United States Court of Appeals for Veterans Claims (Court), in addressing a claim for presumptive service connection based on herbicide exposure while that veteran's ship was anchored in Da Nang Harbor, held that the rationale underlying VA's designation of Da Nang Harbor as an offshore, rather than an inland, waterway was inconsistent with the identified purpose of the statute and regulation: providing compensation to veterans based on the likelihood of exposure to herbicides.  Gray v. McDonald, 27 Vet. App. 313 (2015).

As a result of the Gray decision, the VBA revised its Live Manual as to which bodies of water in Vietnam constitute inland waterways.  The revised M21-1 defines coastal harbor waters as offshore, not inland waterways (see VBA Manual IV.ii.1.H.2.b.), and specifically lists Da Nang Harbor as offshore waters (blue-water Navy service).  See VBA Manual M21-1, IV.ii.1.H.2.c.  VBA also updated its list of Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents (most recently updated November 1, 2017).

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

Despite the presumptive regulations, a claimant may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran died in October 2011 with respiratory failure listed as the immediate cause of death with brain metastases due to non-small cell lung cancer listed as a significant condition contributing to death.  See October 2011 Death Certificate.  The Veteran was not service connected for any disabilities at the time of his death.

The Veteran's service treatment records (STRs) do not show any complaints, treatment, or diagnosis for any respiratory disabilities or cancer.  There were no health issues or complaints noted in the Veteran's May 1971 separation examination.  See STR - Medical, December 2011.  The Veteran was first diagnosed with metastatic high-grade neuroendocrine carcinoma in April 2011.  See Medical Treatment Record - Non-Government Facility, December 2011.

The Veteran served in the United States Navy aboard the USS Vesuvius from September 1967 to June 1968 and the USS Pyro from July 1968 to June 1971.  See Military Personnel Records.  A VA Request/Response Information confirmed that the Veteran was aboard the USS Pyro while it was in the official waters of the Republic of Vietnam between November 1969 and May 1971; however, the record does not provide conclusive proof of the Veteran's in-country service.

The VA's list of "Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents" lists the USS Pyro under the category of "Ships operating on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore."  The entry includes a note that the USS Pyro sent a small boat ashore from Da Nang Harbor with injured crew members in September 1972.  This event took place after the Veteran had already separated from military service.  The USS Vesuvius is not listed.

The Appellant submitted a statement regarding the Veteran's observations during the performance of his duties aboard his ships.  The Appellant stated that the Veteran told her that troops on the ground would fire gunfire and Agent Orange into the jungle so that enemy ground troops would not fire upon and hit the ships or bombs that were being transferred from the Veteran's ammunition ships to other ships.  The Appellant also stated that while the Veteran did not set foot on the ground, he was, however, in and out of the bays or water access points all around Vietnam.  See Correspondence, July 2014.

The Board finds that service connection for the Veteran's cause of death is not warranted.  The Veteran's military personnel records and the service histories of the USS Vesuvius and USS Pyro do not support a presumption of herbicide exposure.  There is no evidence that the Veteran served on land in Vietnam or traversed its inland waterways.  Moreover, while the Appellant has stated that troops on the ground were "firing [Agent Orange] into the jungle", there is no evidence that the Veteran served on land in Vietnam so as to come into contact with herbicides.  To the contrary, the Appellant herself has indicated that the Veteran did not set foot on land in Vietnam and there is no evidence demonstrating that the herbicides used on land made it out onto the waters offshore so as to lead to the Veteran's exposure.  

While the Appellant is competent to state those facts of which she has personal knowledge, such as the Veteran's statements regarding his observations in service, the preponderance of the evidence is against the claim.

Based on the analysis above, the preponderance of the evidence is against the Appellant's claim for service connection for the cause of the Veteran's death.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C. § 5107(b).


ORDER

Service connection for the Veteran's cause of death is denied.




____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


